                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION

PETER J. WELLIN, et. al,               )
                                       )
                       Plaintiff,      )
                                       )                  No. 2:14-cv-4067-DCN
               vs.                     )
                                       )                         ORDER
WENDY WELLIN, individually and as      )
Trustee of the Keith S. Wellin         )
Florida Revocable Living Trust u/a/d   )
December 11, 2001                      )
                                       )
                       Defendant.      )
_______________________________________)

       This matter is before the court on two motions to reconsider filed by defendant

Wendy Wellin – one in her individual capacity (“Wendy”), ECF No. 544, and one in her

official capacity as trustee of the Keith S. Wellin Florida Revocable Living Trust u/a/d

December 11, 2001 (“trustee Wendy”), ECF No. 545. For the reasons stated below, the

court denies both motions.

                                  I.   BACKGROUND

       Because the parties are well-acquainted with this case, the court will dispense

with a recitation of facts and include only a procedural history of the matters at hand.

       This court issued the February 12, 2015 order denying trustee Wendy’s motion to

dismiss pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(7) and Wendy’s

motion to dismiss pursuant to Federal Rules of Civil Procedure 12(b)(1). ECF No. 32.

The court held that the probate exception to diversity jurisdiction under 28 U.S.C. §

1332(a) did not apply to Wendy or trustee Wendy and that the Colorado River doctrine

did not apply to Wendy because the companion probate case pending in state court (the



                                             1
“Probate Action”) was not a parallel suit and because the exceptional circumstances

required to abstain from jurisdiction did not exist.

       On February 6, 2018, plaintiffs Peter J. Wellin, Cynthia Plum, and Marjorie King

(the “Wellin children”) amended their counterclaims in the Probate Action (the

“Amended Counterclaims”) to add a declaratory judgment against trustee Wendy and tort

and contract claims against Wendy. ECF No. 544-1. The Amended Counterclaims are

identical to the claims before this court. 1 ECF No. 544 at 6–8.

       On April 27, 2018, Wendy, both in her individual capacity and in her capacity as

trustee, filed a motion for reconsideration of the court’s February 12, 2015 order pursuant

to Rule 54(b) of the Federal Rules of Civil Procedure. ECF No. 544-545. The Wellin

children responded on May 11, 2018. ECF No. 547. Wendy replied, both in her

individual capacity and in her capacity as trustee, on May 25, 2018, and provided a

supplemental reply on August 23, 2018. ECF No. 553, 586. Both motions have been

fully briefed and are now ripe for the court’s review.

                                     II.   STANDARD

A. Motion to Reconsider

       Rule 54(b) states, in relevant part:

               [A]ny order or other decision, however designated, that adjudicates fewer

               than all the claims or the rights and liabilities of fewer than all the parties

               does not end the action as to any of the claims or parties and may be




1
 The Amended Counterclaims also include claims relating to the formal probate of the
Last Will and Testament of Keith S. Wellin dated August 11, 2011 and the Last Will and
Testament of Keith S. Wellin dated June 27, 2014. These claims are not at issue in these
motions.
                                              2
               revised at any time before the entry of a judgment adjudicating all the

               claims and all the parties’ rights and liabilities.

       While the precise standard governing motions to reconsider an interlocutory order

is not specified, the Fourth Circuit has stated that Rule 54(b) motions are “not subject to

the strict standards applicable to motions for reconsideration of a final judgment.” Am.

Canoe Ass'n v. Murphy Farms, Inc., 326 F.3d 505, 514 (4th Cir. 2003); see also R.E.

Goodson Constr. Co. v. Int'l Paper Co., 2006 WL 1677136, at *1 (D.S.C. June 14, 2006)

(noting that the Fourth Circuit has offered little guidance as to the appropriate standard

for evaluating Rule 54(b) motions other than admonishing district courts not to apply the

standard for Rule 60(b) motions). A motion brought under Rule 54(b) is typically judged

by the same analysis as a motion brought under Rule 59(e), which may only be granted

for the following reasons: “(1) to accommodate an intervening change in controlling law;

(2) to account for new evidence not available at trial; or (3) to correct a clear error of law

or prevent manifest injustice.” Grayson Consulting, Inc. v. Cathcart, 2014 WL 587756,

at *1 (D.S.C. Feb. 14, 2014) (quoting Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d

396, 403 (4th Cir. 1998)); Slep-Tone Entm’t Corp. v. Garner, 2011 WL 6370364, at *1

(W.D.N.C. Dec. 20, 2011). However, Rule 54(b)’s approach also involves broad

flexibility to revise interlocutory orders before final judgment as the litigation develops

and new facts or arguments come to light. Carlson v. Bos. Sci. Corp., 856 F.3d 320, 325

(4th Cir. 2017). Nowhere is that flexibility greater and more unflagging than in the

context of subject matter jurisdiction issues. Am. Canoe Ass'n, 326 F.3d at 514–15.




                                               3
                                     III.   DISCUSSION

        The court first considers Wendy’s motion to reconsider in her official capacity as

trustee and then considers her motion to reconsider in her individual capacity.

        A.      Trustee Wendy’s Motion to Reconsider

        Trustee Wendy seeks reconsideration of the court’s February 12, 2015 order

which denied trustee Wendy’s motion to dismiss for lack of subject matter jurisdiction

under the probate exception to federal jurisdiction. The February 12, 2015 order

thoroughly analyzed trustee Wendy’s motion to dismiss for lack of subject matter

jurisdiction under the probate exception to federal jurisdiction finding that “the probate

exception does not divest this court of jurisdiction to adjudicate the claim,” ECF No. 32

at 12. The new facts resulting from the Amended Counterclaims are the basis for trustee

Wendy’s Rule 54(b) motion to reconsider.

                1.      The Probate Exception

        Trustee Wendy argues that the court should reconsider the motion to dismiss

based on the application of the probate exception because “[t]aking into account the

actions and representations of the Wellin children since the [c]ourt’s initial ruling . . . it is

now apparent that . . . adjudicat[ing] by this [c]ourt will have the practical effect of either

probating . . . or annulling it [the Will].” ECF No. 544 at 11. However, the key holdings

in this court’s prior order to deny trustee Wendy’s motion to dismiss under the probate

exception – (1) that the probate exception does not apply to cases involving an inter vivos

trust because those cases do not seek to probate a will or administer an estate, ECF No.

32 at 8; and (2) trustee Wendy has not presented any evidence indicating that the probate

court has custody of the assets of the Trust, ECF No. 32 at 8 – remain unaffected by the



                                                4
Amended Counterclaims. Trustee Wendy does not point to any other intervening change

in controlling law or new evidence, does not specifically allege clear error in the

February 12, 2015 order, and does not contend that reconsideration would prevent

manifest injustice.

       Trustee Wendy’s arguments do not satisfy the Rule 54(b) standard here. Trustee

Wendy raises essentially the same rationale for applying the probate exception in her

initial motion to dismiss, and a Rule 54(b) motion “may not be used merely to reiterate

arguments previously rejected by the court.” ContraVest Inc. v. Mt. Hawley Ins. Co.,

2018 WL 5793601, at *2 (D.S.C. Mar. 30, 2018) (quoting Sanders v. Lowe’s Home Ctrs.,

LLC, 2016 WL 5920840 at *4 (D.S.C. Oct. 11, 2016) (citation omitted)). Therefore,

trustee Wendy’s motion is denied with respect to reconsideration of the probate exception

finding in the February 12, 2015 order.

               2.      The Colorado River Doctrine

       Trustee Wendy also argues that the court should reconsider the court’s February

12, 2015 order based on abstention under the Colorado River doctrine because with the

new facts resulting from the Amended Counterclaims, “there are parallel actions pending

in both the state and federal courts, and abstention is appropriate in light of the

exceptional circumstances which now exist.” ECF No. 544 at 14. However, trustee

Wendy never raised the issue of abstention under the Colorado River doctrine, in her

capacity as trustee Wendy, in her initial motion to dismiss. ECF No. 11–1. The court

cannot reconsider an issue that was not initially raised by trustee Wendy, and therefore,

trustee Wendy’s motion to reconsider with respect to reconsideration of abstention under

the Colorado River doctrine is denied.



                                              5
       Because the arguments made by trustee Wendy regarding the probate exception

do not satisfy the Rule 54(b) standard and because trustee Wendy improperly raises her

argument for abstention under the Colorado River doctrine for the first time in a motion

to reconsider, the court denies trustee Wendy’s motion to reconsider.

       B.      Wendy’s Motion to Reconsider

       Wendy also seeks reconsideration of the court’s February 12, 2015 order, which

denied Wendy’s amended motion to dismiss for: (1) lack of subject matter jurisdiction

under the “probate exception” to federal jurisdiction and (2) abstention pursuant to the

Colorado River doctrine. ECF No. 32. The February 12, 2015 order thoroughly analyzed

Wendy’s motion to dismiss finding that neither the probate exception nor abstaining to

exercise jurisdiction was appropriate, ECF No. 32 at 27. The new facts resulting from the

Amended Counterclaims are the basis for Wendy’s Rule 54(b) motion to reconsider.

        1.     The Probate Exception

       Wendy, echoing the arguments made in her capacity as a trustee, argues that the

probate exception divests this court of jurisdiction to hear the Wellin children’s claims

against her in her individual capacity. Again, the key holdings in this court’s decision to

deny Wendy’s motion to dismiss under the probate exception – (1) that the fact that the

Wellin children’s damages may be measured, in part, by the amount of the inheritance

they would have received but for Wendy’s interference does not convert their tort claims

into an action to probate a will or administer an estate, ECF No. 32 at 21; (2) that the

probate exception does not apply to inter vivos trusts, even when they serve as the

functional equivalent of a will, ECF No. 32 at 21; and (3) Wendy has not presented any

evidence indicating that the probate court has custody of the transfers Keith S. Wellin



                                              6
made to Wendy2 or that the probate court has custody the assets of the Trust, ECF No. 32

at 22 – remain unaffected by the new facts resulting from the Amended Counterclaims.

Wendy does not point to any other intervening change in controlling law or new

evidence, does not specifically argue clear error in the February 12, 2015 order, and does

not contend that reconsideration would prevent manifest injustice. As explained above

Wendy’s motion argues matters outside the proper scope of the motion and, therefore,

Wendy’s motion is denied with respect to reconsideration of the probate exception

holding in the February 12, 2015 order.

               2.      The Colorado River Doctrine

       Wendy argues that the court should reconsider the motion to dismiss based on

abstention under the Colorado River doctrine because of the new facts resulting from the

Amended Counterclaims “there are parallel actions pending in both the state and federal

courts, and abstention is appropriate in light of the exceptional circumstances which now

exist.” ECF No. 544 at 14. As a general rule, “our dual system of federal and state

governments allows parallel actions to proceed to judgment until one becomes preclusive

of the other.” Vulcan Chem. Techs., Inc. v. Barker, 297 F.3d 332, 340 (4th Cir. 2002).

“Despite what may appear to result in a duplication of judicial resources, ‘[t]he rule is

well recognized that the pendency of an action in the state court is no bar to proceedings

concerning the same matter in the Federal court having jurisdiction.’” McLaughlin v.

United Va. Bank, 955 F.2d 930, 934 (4th Cir. 1992) (quoting McClellan v. Carland, 217

U.S. 268, 282 (1910)). Indeed, federal courts have a “virtually unflagging obligation . . .



2
 As previously noted, to the extent the “testamentary bequests that [Wendy] would not
have received” is in the probate estate, this part of the constructive trust claim is barred
by the probate exception. ECF No. 32 at 22 n. 14
                                              7
to exercise the jurisdiction given them.” Colorado River Water Conservation Dist. v.

United States, 424 U.S. 800, 817. However, under principles established in Colorado

River, a federal court “may abstain from exercising [its] jurisdiction in the exceptional

circumstances where a federal case duplicates contemporaneous state proceedings and

‘[w]ise judicial administration, giving regard to conservation of judicial resources and

comprehensive disposition of litigation’ clearly favors abstention.” Vulcan, 297 F.3d 332

at 340-41 (quoting Kerotest Mfg. Co. v. C-O-Two Fire Equip. Co., 342 U.S. 180, 183

(1952)).

       For this court to abstain under the Colorado River doctrine, two conditions

must be satisfied. The threshold question is “whether there are parallel federal and state

suits.” Great Am. Ins. Co. v. Gross, 468 F.3d 199, 207 (4th Cir. 2006). Second,

“exceptional circumstances” warranting abstention must exist. Colorado River, 424 U.S.

at 813. Without establishing a rigid test, the Supreme Court has recognized several

factors that are relevant to determining whether a particular case presents exceptional

circumstances. Gannett Co. v. Clark Const. Grp., Inc., 286 F.3d 737, 741 (4th Cir.

2002). A district court’s decision whether to abstain under Colorado River is reviewed

for abuse of discretion. Id.

       The Wellin children concede that the changes made in the Amended

Counterclaims “renders the federal and state court action parallel.” ECF No. 547 at 3.

However, the February 12, 2015 states that “[e]ven if the court assumes that this case and

the state court action are parallel, the [Colorado River] factors . . . do not reveal anywhere

near the exceptional circumstances required to abstain from jurisdiction under the

Colorado River doctrine.” ECF No. 32 at 27. In other words, the court already treated



                                              8
the actions as parallel suits in its holding that abstention under the Colorado River

doctrine was inappropriate, so there is no need to re-examine the parallel action analysis.

Therefore, the court will continue its analysis by determining if the new facts resulting

from the Amended Counterclaims shift the balance of the exceptional circumstances’

factor analysis toward abstention.

                       a.      Exceptional Circumstances

       When parallel suits exist, the court must carefully balance six factors to determine

if exceptional circumstances exist that warrant abstention: (1) whether the subject matter

of the litigation involves property where the first court may assume jurisdiction to the

exclusion of others; (2) whether the federal forum is an inconvenient one; (3) the

desirability of avoiding piecemeal litigation; (4) the relevant order in which the courts

obtained jurisdiction and the progress achieved in each action; (5) whether state law or

federal law provides the rule of decision on the merits; and (6) the adequacy of the state

proceeding to protect the parties’ rights. Vulcan, 297 F.3d at 341. “No one factor is

necessarily determinative; a carefully considered judgment taking into account both the

obligation to exercise jurisdiction and the combination of factors counselling against that

exercise is required.” Colorado River, 424 U.S. at 818–19.

       Four of the six factors in the exceptional circumstance test remain unchanged by

the new facts presented by the Amended Counterclaims. The key holdings in this court’s

prior order to deny Wendy’s motion to dismiss under the Colorado River doctrine were:

(1) the first factor weighs against abstention because there is no indication that the

property in the Trust is in the custody of the probate court; (2) the second factor is neutral

because Wendy resides in Charleston; (3) the third factor weighs in favor of retaining



                                              9
jurisdiction because two related cases, Wellin v. Wellin et. al., No. 2:13-cv-1831, and

McDevitt v. Wellin et. al., No. 2:13-cv-3595, are currently pending before this court 3;

and (4) the fifth factor weighs slightly against abstention because both South Carolina

law and Florida law are at issue, ECF No. 32 at 26-27. These holdings remain

unchanged by the new facts resulting from the Amended Counterclaims. The court relied

on the fact the Wellin children could advance the same claims here as they could in state

court to hold the sixth factor is neutral. ECF No. 32 at 27. The Wellin children, in fact,

did advance the same claims in state court in their Amended Counterclaims, and

therefore, the sixth factor still remains neutral. However, the court’s finding on the

fourth factor, that there is “no indication that the state court action has progressed any

further than this case,” ECF No. 32 at 26, no longer represents the current status of the

proceedings. Therefore, the court shifts its focus to whether the change in the “progress”

factor has re-aligned the balance of the exceptional circumstances’ factors toward

abstention.

                       b.      “Progress” Factor

       Based on the case law, there are two main considerations for the weight given to

the “progress” factor in determining exceptional circumstances under the Colorado River

doctrine. The first consideration is the actual progress made in each suit, and the second

is the relative degree of progress of the parallel suits in relation to one another. See

Colorado River, 424 U.S. at 820 (affirming abstention and finding “significant [ ] the

apparent absence of any proceedings in the District Court, other than the filing of the




3
 A third case related case, Wellin v. Farace, No. 2:16-cv-414, is also pending before this
court. This strengthens this factors weight in favor of retaining jurisdiction.
                                              10
complaint, prior to the motion to dismiss,” relative to the progress made in the parallel

state proceeding). The case law will show that the “progress” factor: (1) weighs in favor

of abstention when the state court has reached a final judgment and the federal court has

not; (2) weighs in favor of abstention when the state court is substantially further ahead in

proceedings relative to the federal court; (3) weighs against abstention when the two

courts are making similar progress; (4) weighs against abstention when substantial

progress has been made in both courts; and (5) weighs against abstention when the state

court has progressed more, but not appreciably farther, than the federal court.

       The Fourth Circuit has held that when the state court has entered a final judgment

before the federal court has made substantial progress, the “progress” factor weighs in

favor of abstention. See Vulcan, 297 F.3d at 342 (finding that the state court’s entry of a

final judgment and the state court’s denial of Vulcan’s motion to vacate by the time the

district court heard oral arguments on the motion to vacate weighed toward abstention).

Like the Fourth Circuit, the Seventh Circuit has found that the “progress” factor weighs

toward abstention when the state court has entered a final judgment before the federal

court has substantially progressed. See Interstate Material Corp. v. City of Chicago, 847

F.2d 1285, 1289 (7th Cir. 1988) (finding that abstention was proper due in part to the fact

that by the time the motion to abstain was reviewed in the federal court, the action in the

state court had already entered a final judgment and was at the state appellate level).

        Similar to the Fourth Circuit, other Courts of Appeal and District Courts have

found that the “progress” factor weighs toward abstention when the state court is

significantly further in the process of adjudication relative to the parallel proceeding in

the federal court. See Romine v. Compuserve Corp., 160 F.3d 337, 342 (6th Cir. 1998)



                                             11
(holding that where in the state court depositions were taken, discovery requests and

thousands of documents were exchanged, the state court has placed the case on its

complex administrative track, and defendants have moved for summary judgment, and

the federal action were still in the initial pleading stage, the “progress” factor weighed

strongly in favor of deferring to the state court); Villa Marina Yacht Sales, Inc. v.

Hatteras Yachts, 947 F.2d 529, 535 (1st Cir. 1991) (finding a pretrial report had been

filed in the Commonwealth action and ten depositions had been completed, while in

contrast the defendant had not yet answered the complaint and little discovery had taken

place in the federal action, the “progress” factor weighed toward abstention); Beck v.

CKD Praha Holding, A.S., 999 F. Supp. 652, 657 (D. Md. 1998) (granting abstention in

part because the state court had taken substantial action in the case by granting a

temporary restraining order that granted substantially the same relief to the plaintiffs as

they requested in the federal case); American Tank Transport, Inc. v. First People’s

Community Federal Credit Union, 1995 WL 45676, at *22 (D. Md. 1995), aff’d without

published opinion, 86 F.3d 1148 (4th Cir. 1996) (holding the progress of each suit

favored dismissal as the proceedings in the state court case had advanced significantly

further than those in the federal case being one factor that supported abstention); Holland

v. Hay, 840 F. Supp. 1091, 1101 (E.D. Va. 1994) (finding abstention was appropriate in

part because the state court action had progressed to a considerably later stage then the

federal action).

       In contrast, when the state court and federal court progress in a similar pace, the

“progress” factor weighs against abstention when balancing of the exceptional

circumstances’ factors. See Gannett, 286 F.3d at 748 (holding that when both



                                             12
proceedings had progressed at similar paces, the “progress” factor counsels against

abstention). Other district courts have agreed with the Fourth Circuit’s holding in

Gannett, also finding that similar progress of the federal and state court actions weigh

against abstention. See U.S. Fire Ins. Co. v. Housing Authority of New Orleans, 917 F.

Supp. 2d 581, 591 (E.D. La. 2013) (finding that relatively similar progress made in the

respective cases weighed against abstention); Beres v. Village of Huntley, Ill., 824 F.

Supp. 763, 768 (N.D. Ill. 1992) (holding that when the relative progress of the litigation

seems to be about the same abstention is not appropriate).

       Along the same lines, the Fourth Circuit has also held that where there has been

substantial progress in both the state action and the federal action, and other factors are

neutral or favor exercising jurisdiction, no exceptional circumstances exist to warrant

abstention. See Kruse v. Snowshoe Co., 715 F.2d 120, 124 (4th Cir. 1983) (holding the

district court did not abuse its discretion by refusing to abstain from exercising its

jurisdiction when there had been substantial progress in both the state action and the

federal action, and all other factors were either neutral or weighed against abstention).

       While the Fourth Circuit has not explicitly addressed this issue, other Courts of

Appeal and District Courts when examining the “progress” factor have found “the mere

fact that parallel proceedings may be further along does not make a case ‘exceptional’ for

the purpose of invoking the Colorado River exception”. Neuchatel Swiss General Ins.

Co. v. Lufthansa Airlines, 925 F.2d 1193, 1195 (9th Cir. 1991); see also Bank One,

N.A. v. Boyd, 288 F.3d 181, 186 (5th Cir. 2002) (holding the district court abused its

discretion in part because the reliance on the state court’s relative progress to the federal

court’s progress to weigh in favor of abstention was misattributed); Zemsky v. City of



                                              13
New York, 821 F.2d 148, 153 (2d Cir. 1987) (finding abstention was not appropriate

when “the relative but quite modest progress of the state court action” to the federal court

action was the only factor that “offers even a modicum of support” for abstention and

“the five remaining factors, each of which either favors the exercise of federal

jurisdiction or is essentially neutral”). In other words, if the state action has made greater,

but not substantially greater, progress than the federal action, abstention is not warranted.

       The above analysis indicates that the “progress” factor: (1) weighs in favor of

abstention when the state court has reached a final judgment and the federal court has

not; (2) weighs in favor of abstention when the state court is substantially further ahead in

proceedings relative to the federal court; (3) weighs against abstention when the two

courts are making similar progress; (4) weighs against abstention when substantial

progress has been made in both courts; and (5) weighs against abstention when the state

court has progressed more, but not appreciably farther, than the federal court.

       The facts before the court demonstrate progress has been made in both the

Probate Action and in this court, but the relative progress of the Probate Action is not

substantially more than the progress in this court. As the parties are well-aware, litigation

has been ongoing in both this court and state court for years. In this court, discovery

concluded on May 2, 2018 and all dispositive motions were filed on or before April 16,

2019. ECF No. 662 at 2. The dispositive motions were all fully briefed on August 28,

2019. ECF No. 731 at 2. At current time, there is a jury trial scheduled for February 3,

2020 in state court on the issues of undue influence and testamentary capacity for all the




                                              14
changes to Keith Wellin’s estate plan from 2013–2014. 4 Order at 4, Wellin v. Wellin et.

al., Probate Action, No. 2014–CP–10–7038 (May 15, 2019). However, there is a pending

motion, pursuant to South Carolina Rules of Civil Procedure 59(e), to reconsider the

Wellin children’s motion for continuance. The Wellin children’s Motion to Reconsider,

Wellin v. Wellin et. al., Probate Action, No. 2014–CP–10–7038 (July 10, 2019). The

hearing on that motion is scheduled for December 17, 2019. The motion to reconsider

asks the state trial court to re-examine its previous decision based on prior arguments

raised by the Wellin children that the trial court is purported not to have ruled on in its

order to continue the Probate Action beyond the June term of the court. The Wellin

children’s Motion to Reconsider at 3. The arguments that trial court purportedly did not

rule on are: (1) the Wellin children’s appeal of the trial court’s order entered on May 15,

2019, which the Wellin children argue automatically stayed any trial and deprived the

state trial court of jurisdiction to hold a trial unless and until the South Carolina Court of

Appeals or South Carolina Supreme Court remits the matter to the state trial court; (2) the

South Carolina Court of Appeals has not yet remitted the Wellin children’s petition for a

Writ of Supersedeas nor ruled on their petition for a rehearing of the South Carolina

Court of Appeals June 13, 2019 order, and (3) the length of the trial should not be

determined until the anticipated number of witness, their anticipated length of testimony,

and other factors affecting the expected length of trial are considered. The Wellin

children’s Motion to Reconsider at 2-4. It is unclear whether the December 17, 2019




4
 Notably, the state court has ordered “the pending state court action will be tried before
the federal court action.” Order at 3, Wellin v. Wellin et. al., Probate Action, No. 2014–
CP–10–7038 (May 15, 2019). As such, this court will await the result of the Probate
Action.
                                              15
state trial court hearing on the motion to reconsider the motion for continuance will or

will not lead to a postponement of the February 3, 2020 trial date.

       Because of the substantial progress made in both the state court action and in this

court, the relevant case law indicates the “progress” factor before this court weighs

against abstention. Undeniably, the state trial court action has progressed further than

this court. However, based on the new facts discussed above, the court is not convinced

that such progress is substantial enough to weigh in favor of abstention according to the

relevant case law. Even assuming, arguendo, the new facts presented to this court shifted

the “progress” factor to slightly in favor of abstention, all other factors remain in favor of

maintaining jurisdiction, or neutral, and therefore, in totality weigh against abstention.

Given the court must carefully balance the factors “with the balance heavily weighted in

favor of the exercise of jurisdiction.” Moses H. Cone Mem’l Hosp. v. Mercury Constr.

Corp., 460 U.S. 1, 16 (1983), the balance of exceptional circumstances factors are still

not weighted enough to warrant a reconsideration of the court’s February 12, 2015 order

that abstention under the Colorado River doctrine is inappropriate. Therefore, the motion

is denied with respect to reconsideration of the Colorado River abstention finding in the

February 12, 2015 order.

       Because the arguments made by Wendy regarding the probate exception do not

satisfy the Rule 54(b) standard and the new facts presented by Wendy failed to meet the

exceptional circumstances required to dismiss under the Colorado River abstention, the

court denies Wendy’s motion to reconsider.




                                              16
                                IV.   CONCLUSION

       For the reasons set forth above, the court DENIES both defendants’ motions to

reconsider.

       AND IT IS SO ORDERED.




                                           DAVID C. NORTON
                                           UNITED STATES DISTRICT JUDGE


October 22, 2019
Charleston, South Carolina




                                          17
